Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed September 17, 2020 fails to fully comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there does not appear to be a Patent Application Publication 20100023299 to Edwards dated 01/25/2018. It has been placed in the application file, but the information referred to therein, with respect to Patent Application Publication 20100023299, has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bravo 5,058,854.   Bravo discloses, Figs. 1 and 5 for example, a keyway form holding assembly configured to retain a keyway form in
cement while the cement is curing, the assembly comprising:
a post 40 having a vertical orientation and having a bottom end and a top end,
the post having a front side, a back side, a first lateral side and a second lateral side, the front and back sides each being planar, a plurality of mounting holes extending through the post, the mounting holes extending through the front and back sides, wherein the mounting holes are configured to receive fasteners to mount the post to a cement form 10;
a sleeve 50 being attached to the top end of the post, the sleeve having an opening extending therethrough having a longitudinal axis being orientated perpendicular to the post and being perpendicular to and extending through a plane of the front side;
an arm 136 having a first end, a second end, and a perimeter wall extending therebetween, the arm extending through the sleeve and being movable forward or rearward through the sleeve;
a leg 144 being attached to and extending downwardly from the arm adjacent to the first end, the leg having a height being less than the post;

wherein the anchor plate retains the panel such that that panel abuts a keyway form. Lines 21-22 of claim 1 recite only an intended use.
5. The anchor plate 5 lies in a horizontal plane when the post 40 has a vertical orientation.
11. A locking member 88 engaging the sleeve and the arm to releasably retain the arm in a fixed position relative to the post.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bravo 5,058,854.
Bravo does not appear to specifically set forth dimensions for the parts of the keyway form holding assembly. However, it would have been obvious to one having ordinary skill in the art to form the post with a height of between 12.0 inches and 20.0 inches, the arm of a length of 18 to 32 inches, and the leg of a height of 2 to 6 inches so as to create a keyway form holding assembly for any desired use or environment.
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowed.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





                                                                         /MICHAEL SAFAVI/                                                                         Primary Examiner, Art Unit 3631                                                                                                                               


































MS
March 22, 2022